Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 01/30/2020.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 1-20 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  reducing computer resource demands in a collaboration system .  As best understood by the Examiner, the limitations that set forth this abstract idea are: " observing user-to-object interactions and user-to-user interactions of users …”; “ track a first set of values that characterize user-to-object interactions  …”; “track a second set of values that characterize user-to-object interactions …”; “ correlating,  the first set of values of the first data structure with the second set of values from the second data structure to calculate a value …”; “ identifying a set of communication recipients by ranking the individual users based on the combination of the user-to-object interactions and the sharing events; and sending...”;.   Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities or behaviors; business relations.
Step 2AProng 2: The additional elements “ computer resources, system, data structure”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (computer resources, system, data structure) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 2-8 do not add significantly more. 
The dependent claims 2-8 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 9-20 suffer from substantially the same deficiencies as outlined with respect to claims 1-8 and are also rejected accordingly.  Therefore, the claims 1-20 are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ortiz et al, US Pub No: 2020/0007934 A1 in view of Kimball et al, US Pub No 2017/0358036 A1.

Claims 1, 9, 17-18:
Ortiz discloses:
observing user-to-object interactions and user-to-user interactions of users of the collaboration system over a time period (paragraphs 149, 154, 198; Paragraph 149 (the performance predictions 312 include raw performance metrics of a broadcaster or platform in a particular campaign, including but not limited to how many clicks a particular tracking link 214 received (automated tracking links 214 will be explained in more detail later), how many active viewers there were during the campaign, or how many social media engagements (FACEBOOK™ Likes, TWITTER™ Retweets) campaign-related social media posts received; paragraph 198 (the feed is a game that a particular  user or audience is playing or experiencing in real time);
Ortiz does not specifically disclose, but Kimball  however discloses:
constructing a first data structure to track a first set of values that characterize user-to-object interactions of individual users of the collaboration system (paragraph 8,( first data indicating each particular segment of the plurality of segments that is associated with at least one activity of the plurality of activities or the one or more additional activities);
constructing a second data structure to track a second set of values that characterize a set of sharing events over content objects that are shared between a given user and other users of the collaboration system (paragraph 8 (second data indicating the one or more associations between the one or more particular activities of the plurality of activities and the one or more other activities of the plurality of activities and the one or more associations between the one or more additional activities and the plurality of activities);
correlating, for the individual users of the collaboration system, the first set of values of the first data structure with the second set of values from the second data structure to calculate a value that corresponds to a combination of the user-to-object interactions and the sharing events ( paragraphs 204,206;  paragraph 204 (The quality score is calculated based on a combination of the sentiment scores, engagement scores, facilitator scores and influence scores), paragraph 206 (the system 100 is configured to determine, from a selected one or more electronic data records for the particular viewer, a day and/or a time of day that each activity was submitted by the particular viewer. This data in combination with engagement, sentiment and influence scores for a viewer can be used to determine how to optimize the learning for a viewer) ;
 identifying a set of communication recipients by ranking the individual users based on the combination of the user-to-object interactions and the sharing events (paragraphs 186, 229-230, 232,  paragraph 229 (Filter One or More Activities for Display in Association with the First Piece of Multimedia Based at Least in Part on: (1) a Number of Activities Received for a Particular Segment; (2) One or More User Group Affiliations; (3) One or More Links Between Users; (4) an Influence level of a User that Provided the One or More Activities; (5) an Engagement level  with One or More of the One or More Viewers; and 
sending a communication to the identified set of communication recipients (paragraph 28 ( transmitting the one or more alerts to one or more individuals selected from the group consisting of (i) a facilitator of the multimedia, (ii) a creator of the multimedia, and (iii) the first user, and (5) enabling the one or more individuals to view the second activity without having to view the multimedia); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have data structure processing for managing activities linked to multimedia content as in Kimball in the machine-learning based systems and method for analyzing and distributing multimedia content of Ortiz with the motivation for providing better ways to collaborate with other content creators and consumers to improve contents as taught by Kimball over that Ortiz.  

Claims 2, 10:
the combination of Ortiz/Kimball discloses the limitations as shown above.
Ortiz further discloses:
wherein the communication comprises a recommendation of an action that is directed to at least one of the identified communication recipients (paragraphs 13, 15, 48, paragraphs 48 (generating a recommendation of at least one piece of multimedia content to broadcast on at least one platform for broadcasting multimedia content comprises generating predicted performance metrics for each of a plurality of pieces of multimedia content to be broadcast by each of a plurality of individuals who broadcast streaming video content;

Claims 3-4, 11-12, 19-20: 
the combination of Ortiz/Kimball discloses the limitations as shown above.
Ortiz further discloses:
predicting a usage pattern;
wherein the usage pattern corresponds to at least one of, a predicted increase in collaboration system usage, or a predicted decrease in collaboration system usage;
paragraph 142 (the feature vector 310 includes not only raw social media stats added to the feature vector (number of Followers), but also various deltas within the social media stats (e.g., Follower increase over the past month, or percentage of Followers gained over the past month), which could surface not just popular broadcasters but fast-rising stars);

Claims 5, 13:
the combination of Ortiz/Kimball discloses the limitations as shown above.
Ortiz does not specifically disclose, but Kimball however discloses: 
wherein the second data structure is constructed from a plurality of collaboration parameters comprising at least one of, a company index, or a time, or a first time period and a second time period ( paragraphs 83, 102-103, paragraph 83 (The activities form a live conversation between at least two participants of the event (e.g., two viewers, a viewer and a presenter, a viewer and a facilitator of the live event, etc.). Moreover, when a viewer views the event at a time after the live streaming of the event (e.g., time shifted) the viewer can participate in an asynchronous conversation that produces a collaborative viewing experience for the viewer. If the later viewer submits activity (e.g., comments, reactions, replies to prior comments, etc.) participants of the live streaming event can be notified of later activities and review and respond to the later submitted activities, as described in greater detail below; paragraph 102 (First Time that Occurs after the second time, an Activity from the Current Viewer of the Multimedia Content);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have data structure processing for managing activities linked to multimedia content as in Kimball in the machine-learning based systems and method for analyzing and distributing multimedia content of Ortiz with the motivation for providing better ways to collaborate with other content creators and consumers to improve contents as taught by Kimball over that Ortiz.  
  
Claims 6, 14:
the combination of Ortiz/Kimball discloses the limitations as shown above.
Ortiz does not specifically disclose, but Kimball however discloses: 
wherein a derivative of the second data structure corresponding to the first time period is persisted before creating another second data structure corresponding to the second time period (paragraphs 102-103; paragraph 102 (receiving, at a first time that occurs after a second time, an activity (e.g., the first activity) from the current viewer (e.g., the first viewer) of the multimedia content);
It would have been obvious to one of ordinary skill in the art at the time of the invention to have data structure processing for managing activities linked to multimedia content as in Kimball in the machine-learning based systems and method for analyzing and distributing multimedia content of Ortiz with the motivation for providing better ways to collaborate with other content creators and consumers to improve contents as taught by Kimball over that Ortiz.  

Claim 7, 15:
the combination of Ortiz/Kimball discloses the limitations as shown above.
Ortiz further discloses:
wherein the plurality of collaboration parameters comprises at least some of, an individual productivity, a file sharing quantity, a productivity measure for an employee, or a productivity measure for a collaborator group ( paragraph 149 (generating a recommendation comprises generating predicted performance metrics for each of a plurality of pieces of multimedia content to be broadcast by each of a plurality of platforms and/or individuals who broadcast streaming content. In certain embodiments, those performance metrics comprise performance metrics for a campaign to be broadcast by the platforms and/or individuals who broadcast streaming content );

Claims 8, 16:
wherein at least one of the user-to-user interactions or the user-to-object interactions is at least one of, a file open transaction, or a file preview transaction, or a download transaction (paragraph 206 (monitoring comprises one or more of recording a video of a broadcast, recording screenshots of a broadcast video, downloading code from a web page, downloading one or more embedded media files from a webpage, recording a text stream, recording an audio stream, and recording a video stream);


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Soza, US Pub No: 2009/0329359 A1, teaches Social behavioral targeting based on influence in a social network.
Evans, US Pub No: 2022/0215059 A1 teaches system and method for though leader and influencer rating and ranking.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/Primary Examiner, Art Unit 3682